No new matters are presented in the motion for rehearing, but our attention is called to certain bills of exception *Page 455 
in the record and the correctness of our disposition of the points presented is questioned. We have again carefully examined the bills, and in the light of the trial judge's explanation together with the entire record before us, we are confirmed in the view that proper disposition was made of them in our former opinion. Relative to the refusal of the special charge to the effect that defendant had a right to go to the home of deceased on the morning of the homicide, we have examined the court's charge and find no limitation therein on accused's right of self-defense because of his presence at the home of deceased, or for any other reason. This court uniformly has held that no necessity arises for a charge on the right of accused to arm himself where no restriction is placed upon his right of self-defense, and the special charge refused in the present case seems to present an analogous question.
The motion for rehearing is overruled.
Overruled.